DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 9/17/2021.
Claims 1, 6, 11, 16, 17, and 18 have been amended.  
Claims 1 – 18 are allowed.    

Information Disclosure Statement
The information disclosure statements (IDS) dated 05/17/2021, 05/17/2021, 05/17/2021, 05/17/2021, 8/23/2021, 8/23/2021, 8/23/2021, 8/23/2021, and 8/23/2021 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for the indication of the allowable claimed subject matter.
Cramer et al. (US 6697488 B1) discloses security of encrypted data or information by using of a practical public-key cryptosystem that is able to resist adaptive attacks. The disclosed scheme does not leak any information about the secret of the used key. Therefor the scheme generates an extended private key and public key. A message m, also referred to as plaintext, is encryptable to a ciphertext t by using the public key. Only a recipient with the right private key is able to decrypt the ciphertext r.
Hursti (US 2014/0195804 A1) discloses various embodiments for securely sending and receiving data between one or more clients. A ciphertext key suitable for use by a first encryption algorithm is generated. Plaintext data is encrypted according to the first encryption algorithm using the first encryption key. The ciphertext key is then encrypted using a second encryption algorithm configured with a recipient key to generate a recipient wrapper.
DeNeut et al. (US 2017/0033925) discloses mechanisms for securing a communication system by using one-time pads. One-time pads may be generated and exchanged in person using proximity based mechanisms including optical communication mechanisms on mobile devices. In particular examples, a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key. The symmetric key is used to encrypt a randomly generated one-time pad transmitted from one party's mobile device to the other party's mobile device.
Furukawa (US 2006/0262933 A1) discloses apparatus (103) that encrypts a plaintext by using a secret key of secret key cryptography, encrypts the encryption key by a public key, and sends the plaintext and public key to a substitution/decryption apparatus (112). With this processing, the limitation on the length of a ciphertext to be processed can be eliminated. In this invention, a verifiable proof text using a public key by each substitution/ decryption apparatus is verified by a verification apparatus (109) by using the public key.
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme to obtain a plurality of re-encrypted partial ciphertexts; 
creating a plurality of hash exponents from a digest of a cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a plurality of arbitrary salt values as argument of the cryptographic hash function, wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings; 
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the plurality of hash exponents; and 
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the plurality of hash exponents.

Independent claims 6, 11, 16, 17, and 18 disclose a method, a method of proof of plaintext equivalence, a method for verifying a shuffle, a mixnet, and a mixnet, respectively, which are equivalent to the method of claim 1. Claims 2 – 5, 7 – 10, and 12 – 15 each depend on respective base claim.  Accordingly, claims 1 – 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431